Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2002

Valladolid v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-2361




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Valladolid v. Comm Social Security" (2002). 2002 Decisions. Paper 132.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/132


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                          __________

                          No. 01-2361
                           __________

                       SANTOS VALLADOLID,
                                              Appellant

                                 v.

                COMMISSIONER OF SOCIAL SECURITY
                           __________

        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY
                   D.C. Civil No. 97-cv-05919
  District Judge: The Honorable John W. Bissell, Chief Judge
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                       February 12, 2002
                           __________

       Before: MANSMANN, McKEE, and BARRY, Circuit Judges

              (Opinion Filed: February 19, 2002 )
                          ____________

                       MEMORANDUM OPINION
                          ____________


BARRY, Circuit Judge
     On October 25, 2000, appellant filed a motion for attorneys' fees
pursuant to the
Equal Access to Justice Act ("EAJA"), 28 U.S.C.   2412(d)(1)(A), for
counsel's work in
appealing the Commissioner's denial of appellant's claim for disability
benefits and
Supplemental Security Income. On April 23, 2001, the District Court
denied that motion.
We have jurisdiction under 28 U.S.C.   1291 and will affirm.
     The parties are familiar with the facts underlying this appeal and we
will,
accordingly, discuss them only as necessary to resolve the issue
presented.
     This case began more than ten years ago when appellant filed a
disability claim for
alleged mental impairment due to depression. Appellant lost before the
ALJ, lost before
the Appeals Council, lost before District Court, and ultimately lost
before us on August
16, 2000. In sum, the District Court determined that substantial evidence
supported the
ALJ's finding that appellant was not disabled, and we summarily affirmed.
     Just before we affirmed, however, the Commissioner agreed to a remand
for
further administrative proceedings, an agreement of which we were apprised
after our
order issued. Accordingly, we entered an order vacating our August 16,
2000 order and
remanding the case to the District Court, which, in turn, remanded the
matter to the
Commissioner. On remand, new evidence in the form of vocational expert
testimony was
submitted and appellant prevailed on the merits. Appellant now seeks
$8,646.55 in
attorneys' fees "for work performed before the District Court and the
Court of Appeals
for the Third Circuit." Appellant's Br. at 10.
     The EAJA provides, in pertinent part, that a prevailing party shall
be awarded
"fees and other expenses . . . , unless the court finds that the position
of the United States
was substantially justified." 28 U.S.C.    2412(d)(1)(A). The District
Court denied
appellant's motion for fees particularly in light of the fact that both
that Court and our
Court had found that the Commissioner's position was supported by
substantial evidence.
App. 19-21. We review this determination for an abuse of discretion.
E.g., Pierce v.
Underwood, 487 U.S. 552, 559 (1988); Morgan v. Perry, 142 F.3d 670, 682
(3d Cir.
1998).
     A position is "substantially justified" when it is "justified in
substance or in the
main that is, justified to a degree that could satisfy a reasonable
person." Pierce, 487
U.S. at 565. In other words, the government's position is substantially
justified "if it has
a reasonable basis in both law and fact." Morgan, 142 F.3d at 684
(quoting Hanover
Potato Prods., Inc. v. Shalala, 989 F.2d 123, 127 (3d Cir. 1993)).
     Within this framework, it is well settled that the government may
lose on the
merits yet still be found to have been substantially justified in its
position. Similarly, if
the case turns on an unsettled or "close" question of law, the
government's position will
normally be substantially justified notwithstanding the fact that its
legal position is
ultimately rejected. Washington v. Heckler, 756 F.2d 959, 961-62 (3d Cir.
1985). In
contrast, "[w]hen the government's legal position clearly offends
established precedent . .
. its position cannot be said to be 'substantially justified.'" Id. at
962.
     The Commissioner bears the burden of showing that his position was
substantially
justified. Morgan, 142 F.3d at 684. To carry this burden, the
Commissioner must show:
(1) a reasonable basis in truth for the facts alleged; (2) a reasonable
basis in law for the
theory he propounded; and (3) a reasonable connection between the facts
alleged and the
legal theory advanced. Id.
     Here, the Commissioner's position was that appellant was not disabled
and that the
ALJ's denial of benefits was supported by substantial evidence. In short,
the ALJ
concluded that appellant had the residual functional capacity to perform
work existing in
significant numbers in the national economy, and that no mental impairment
existed that
would preclude such work. App. 31-32 & 41. In addressing two medical
opinions
suggesting that severe depression existed, the ALJ observed that the
reports failed to find
any specific or significant work-related limitations, were based on
appellant's subjective
complaints rather than objective findings, and revealed that appellant
showed signs of
"malingering." App. 32-33. In addition, the ALJ found appellant's
subjective complaints
not to be credible, and relied on test results showing that appellant had
normal
concentration and memory abilities as evidence contradicting at least one
of the medical
reports. App. 34. The Appeals Council concurred.
     Before the District Court, the Commissioner contended that the ALJ's
findings
regarding the issue of mental impairment were supported by substantial
evidence. As the
Court put it: "The dispute between claimant and the Commissioner arises in
step two [of
the five-step sequence in evaluating disability claims]. The Commissioner
maintains that,
despite the two opinions concluding that claimant's depression is severe,
it is not." App.
38. The District Court, in a thorough opinion, agreed, primarily because
the doctors who
offered those opinions failed to adduce objective evidence supporting
them, which left
appellant with insufficient proof at step two of the five-step sequence.
App. 41-49. We
affirmed "substantially for the reasons" set forth by the District Court.
Valladolid v.
Commissioner of Social Security, No. 00-5097, at 2 (3d Cir. Aug. 16,
2000).
     With this record in mind, we turn to the Commissioner's burden of
establishing a
substantially justified position. First, the facts upon which the position
rested -- the
statements contained in the doctors' reports, medical test results, and
the ALJ's credibility
determinations -- had a reasonable basis in truth. Second, the lack of
objective findings in
the doctors' reports and the ALJ's credibility determinations gave the
Commissioner a
reasonable basis in law to argue that appellant failed to carry his burden
and that the
ALJ's conclusions were supported by substantial evidence. That we
ultimately affirmed
lends support to the reasonableness of the Commissioner's factual and
legal conclusions
and the connection of one to the other. Accordingly, we conclude that the
District Court
did not abuse its discretion in holding that the Commissioner carried his
burden of
demonstrating a substantially justified position.
     In his attempt to rebut this conclusion, appellant invokes a litany
of wholly
speculative contentions as to the reasons for the Commissioner's agreement
to remand,
the "delay" in notifying us of that decision, and an alleged "informal
agreement" by or
practice of the Commissioner not to challenge fee applications after such
remands. He
argues, as well, that the Commissioner erroneously construed the evidence
in rejecting his
claim, as evidenced by his ultimate success on the merits. Finally, he
argues that the
Commissioner's position "clearly offended" established and forthcoming
precedent, and
that the District Court and this Court "ignored" this precedent. Only
this final argument
warrants discussion.
     Remarkably, appellant exerts a fair amount of energy contending that
we ignored
Sykes v. Apfel, 228 F.3d 259 (3d Cir. 2000), when we rejected his claim on
the merits in
our August 16, 2000 order. We say "remarkably" because Sykes was decided
more than
a month after we disposed of appellant's claim on the merits. Appellant
acknowledges
this fact, yet insists that we ignored Sykes. It goes without saying that
we could hardly
have ignored a decision that did not exist and appellant has not pointed
to anything that
would have enabled us, the District Court, or (most importantly) the
Commissioner to
foresee our future holdings. In any event, appellant's reliance on Sykes
is entirely
unpersuasive.
     Appellant next claims that the District Court and our Court also
ignored our prior
decisions in Jesurum v. Secretary of the United States Dep't of Health &
Human Servs.,
48 F.3d 114 (3d Cir. 1995); Adorno v. Shalala, 40 F.3d 43 (3d Cir. 1994);
and Gilliland v.
Heckler, 786 F.2d 178 (3d Cir. 1986). Appellant's Br. at 17.
Specifically, appellant
opines that he "argued before the District Court and before this Court
that the ALJ would
not be permitted under Jesurum . . . to utilize the 'framework' of a
vocational rule in the
presence of non-exertional limitations," but that this argument
"ultimately fell on deaf
ears." Appellant's Br. at 17-18 (emphasis added). This argument fails
for a number of
reasons.
     First, none of the above cases compel an ALJ to use a vocational
expert where the
claimant has both exertional and nonexertional impairments, nor do they
categorically
preclude the ALJ from utilizing the vocational rules in such cases.
Indeed, we observed
in Sykes that "[w]e have never defined what sort of evidence the
Commissioner must
present to meet his burden of proof" in such circumstances. Sykes, 228
F.3d at 273.
Second, appellant's cases are factually inapposite because each of the
cases involved
insufficiently developed factual records or factual findings illustrating
what work the
claimant could perform in light of uncontradicted medical evidence that
conflicted with
the ALJ's findings.   Jesurum, 48 F.3d at 118-20; Adorno, 40 F.3d at 46-
47; Gilliland,
786 F.2d at 183-84. Here, in contrast, the ALJ made specific and
supported factual
findings regarding appellant's ability to perform work, App. 31, and his
finding of no
severe mental impairment was supported by the medical evidence.
     Finally, even viewing these cases in the light most favorable to
appellant, the
Commissioner's position can, at worst, be described as a good faith
argument on an
unresolved or "close" legal question. As such, the Commissioner's
position was
substantially justified. Washington, 756 F.2d at 961-62.
     We have carefully considered all of appellant's remaining contentions
and find
them to be unavailing.
     We will affirm the April 23, 2001 order of the District Court.
TO THE CLERK OF THE COURT:
     Kindly file the foregoing Memorandum Opinion.

                                 /s/ Maryanne Trump Barry
                                  Circuit Judge